Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
Drawings:  
The applicant completely did not provide any remark or replacement drawing(s) to address/resolve the drawings objections as set forth in the Office Action, issued on 2/21/2020.
The Applicant did not either disagree with the drawings objections set forth in the Office Action, issued on 2/21/2020, or provide replacement drawings to show those components/features, as described in the written specification.  Per MPEP § 608.02(d): Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  Thus, the objections to the drawings are hereby maintained.
Specification:  
The applicant completely did not provide any remarks or amendment to address/resolve the objections to the specification as set forth in the Office Action, issued on 2/21/2020.
The Applicant did not either provide any argument to disagree with the objections to the specification set forth in the Office Action, issued on 2/21/2020, or provide any explanation addressing those objection issues either.  Thus, the objections to the specification is  hereby maintained.

Rejection under 35 USC § 101:
The applicant completely did not provide any remarks to address the rejection as set forth in the Office Action, issued on 2/21/2020.
Rejection under 35 U.S.C. 112(a): 
The applicant’s amendment does not overcome the rejection of having enablement issue.
While claim 1 recites a brush (for providing the core 401 power by 20V/2.5A),  the amended claim 1 does not recite that the core comprise electromagnetic elements, which are essential components for the claimed invention to be operatably enabled. (See the spec’s [0025]-[0026]).
As mentioned before, and hereby discussing again, Claim 1 fails to recite any electromagnets (i.e. winding/coils of core 401 (see [0025]-[0026]), without reciting any electromagnetic component(s) to varies the magnetic fields to create torque for the core to rotate.  With the specification discloses that the core 301 comprises permanent magnet magnetically interact with the field ring level’s permanent magnet 203, the there is no change in magnetic flux because the permanent magnets of the core and of the field level ring will reach equilibrium state; hence, not rotational torque for the core to spin/rotate; resulting no rotation.  The motor would not operate; thus, lacks utility.
Currently amended claim 1 does recite a brush (i.e. electrical brush) then the recited brush should electrically function with the core’s electromagnets in order to provide magnetic flux that creating torque for the core to spin/rotate.  However, the essential electromagnets are left out from claim 1; thus, there is an enablement issue in claim 1.



To resolve the issue of operatably not being enable (i.e. enablement issue in the rejection), the applicant may consider the following suggestions:
In claim 1, change “core positioned within the channel and at least partially surrounded by the plurality of primary field shaping magnets” to “a core comprising at least one electromagnet, wherein the core positioned within the channel and at least partially surrounded by the plurality of primary field shaping magnets”.
In claim 1, change “wherein the magnetic field is configured to spin the core within the channel” to “wherein the magnetic field of the plurality of primary field shaping magnets and magnetic field of the at least one electromagnet [[ configured to spin the core within the channel”

In conclusion, Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.  And, the currently amendment of claim 1 does not resolve the rejections set forth in the Office Action, issued on 2/21/2020.  Therefore, the rejections are hereby maintained. 

Drawings
(Note: the paragraph numbers: [0020], [0024], [0025] and [0026], as listed below, are
from the publication number US 20190393743 of the present application).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the
following components/features, as described in the written specification (hereinafter ‘spec’):
(a) “a 137 degree continuous forward attraction to move a core around the axis of a
shaft” and “the primary field shaping the field ring level's magnets being at an equilateral
triangle angle”, as in [0020]. No drawings clearly provide details illustration for these
descriptions. No drawings clearly show the primary field that shapes the field ring level’s
magnets being at an equilateral triangle angle.
(b) “permanent magnet the same size as all other permanent magnets along the same
triangle line as the 15 magnets around the base”, as in [0024]. The application’s Fig. 2 shows
the field ring level having fifteen (15) primary magnets 203, and secondary jump assist magnets
205. None of the drawing clearly shows “permanent magnet the same size as all other permanent

(c) “a permanent magnet/single electromagnetic core”, as in [0024]. Fig. 3 shows core
301, is this core a permanent magnet? If this core is an electromagnetic core then core and
electromagnetic winding/coil must be shown.
(d) “Core 401 is a double electromagnetic core. Two electromagnets that alternate
jumping through 50 degree activation pads on cap”, as in [0025]. Fig. 4 show core 401, but not
showing two electromagnets that alternate jumping through 50 degree activation pads on cap. If
this core is a double electromagnetic core with two electromagnets then core and
electromagnetic winding/coil must be shown.
(e) “all electromagnets having … thick steel core wrapped with 150 windings”, as in
[0026], are not shown.
Any structural detail that is essential for a proper understanding of the disclosed
invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to
the Office action to avoid abandonment of the application. Any amended replacement drawing
sheet should include all of the figures appearing on the immediate prior version of the sheet,
even if only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure
must be removed from the replacement sheet, and where necessary, the remaining figures must
be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of
an application must be labeled in the top margin as either “Replacement Sheet” or “New

applicant will be notified and informed of any required corrective action in the next Office
action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 37 CFR 1.71(a)-(c):
	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.
	The specification (herein after ‘spec’) is objected to under 37 CFR 1.71(a)-(c) as failing to provide a clear description of how the device works.  

The spec discloses so-called “magnetic field that acts like a crashing wave” as following:
Abstract: “the field ring level creates a magnetic field that acts like a crashing wave, wherein the magnetic field is to spin a single magnet core.”
[0015] The system and method of use in accordance with the present application provides a direct current motor that is ultra-efficient by forming a magnetic field that acts like a crashing wave.  The field ring of the DC motor creates a magnetic field that can spin a single magnet core 359 degrees before bouncing back.”  
The spec simply stating that “the field ring level creates a magnetic field that acts like a crashing wave” but failed to provide: detailed description how the field ring level creates such a magnetic field that acts like a crashing wave; what is/are so-called a “crashing wave” magnetic field characteristic(s) and how does the crashing wave act.  In other words, the spec states that the magnetic field that “act like a crashing wave”, but does not describe how does the magnetic field flows, what are/is the magnetic flux behavior(s) of the magnetic field that “act like a crashing wave”, how does the magnetic field that acts like a “crashing wave” magnetically interact with others magnetic/electromagnetic components in the claimed motor?  It is unclear how the field ring level creates a magnetic field that acts like a crashing wave?  Do the primary-field-shaping magnets by themselves can create the magnetic field that acts like a crashing wave? Or, do the field ring level’s primary-field-shaping magnets magnetically interact with other magnetic/electromagnetic components to create so-called “magnetic field that acts like a crashing wave”?


The spec also discloses the following (emphasis added):
In [0015]… The field ring of the DC motor creates a magnetic field that can spin a single magnet core 359 degrees before bouncing back.  The bounce back is overcome via an electromagnetic pulse.  
The spec does not clearly describe what component that provides/creates the magnetic pulse.  How does the electromagnetic pulse interact with the magnetic field of the field ring level and/or the core 301/401?   Also, it unclear whether the magnetic field bouncing back or the single magnet core bouncing back after spinning 359 degrees, and bouncing back in the same rotation/spinning direction or opposite rotation direction, for example if the single magnetic core spins/rotates clockwise direction, when it bounce back does 
In [0021]-[0022] and [0024], the spec discloses the following (emphasis added): 
“[0021] As shown in FIG. 2, the field ring level 106 includes a plurality of primary field shaping magnets 203.  It should be appreciated that in the preferred embodiment, there are 15 magnets having a relative position of 9 degrees between each subsequent magnet, however, alternative embodiments could include slight modifications.  And, 
[0022] As further shown, field ring level 106 includes secondary jump assist magnets 205 being positioned with north ends 207, 209 and south ends 211, 213.”
[0024]… In FIGS. 3 and 4, two embodiments of the core 301, 401 are shown.  It should be appreciated that the core 301 includes a permanent magnet/single electromagnetic core.  This embodiment contains a permanent magnet the same size as all other permanent magnets along the same triangle line as the 15 magnets around the base, and an electromagnet roughly the same size as the permanent magnets but in an orientation shown in the diagram.  
The phrase “the core 301 includes a permanent magnet/single electromagnetic core.  This embodiment contains a permanent magnet the same size as all other permanent magnets along the same triangle line as the 15 magnets around the base, and an electromagnet roughly the same size as the permanent magnets but in an orientation shown in the diagram” is confusing because it’s unclear whether the core 301 includes a permanent magnet or a single electromagnetic core or an electromagnet?  
The phrase “This embodiment contains a permanent magnet the same size as all other permanent magnets along the same triangle line as the 15 magnets around the base” seems to state that the core 301 includes a (i.e. single) permanent magnet that is the same size as all other permanent magnets along the same triangle line as the 15 magnets.   
(a)  If the field ring level having primary magnets (which are not clearly disclosed as electromagnets, i.e. a magnetic core having electromagnetic windings/coils, so so-called “primary magnets can be understood as permanent magnets as well) and secondary  permanent magnets; these primary and secondary magnets that interact with the permanent magnet of the core 301, then motor would not operate because the primary and secondary permanent magnets of the field ring level and permanent magnet of the core 301 all respectively create constant magnetic fields.  Thus, the production of torque results from mutually magnetic fields there-between to magnet components in form of rotation; however, rotation proceeds until an equilibrium field position is reached at some portion of the revolution of the rotating element; resulting no rotation.  The motor would not operate; hence, the invention having enablement issue.
(b)  If the phrase “and an electromagnet roughly the same size as the permanent magnets but in an orientation shown in the diagram”, in the descriptions above, implies that the core 301 has an electromagnet that creates varied magnetic fields or change(s) in magnetic flux flow to create magnetic interactive rotation.  However, having “an electromagnet roughly the same size as the permanent magnets”, in the description is unclear because of the following: (i) the electromagnet is stated to have the same size as the permanent magnets, but it is unclear what are so-called “the permanent magnets” are these the 15 primary magnets 203 of the field ring level or the secondary jump assist magnets 205 thereof or the single permanent magnet of the core 301? 
an electromagnet roughly the same size as the permanent magnets but in an orientation shown in the diagram”. What diagram is that?  Figs. 3-4 merely show two cores 301 and 401 without any pictorial number(s) refer(s) to any permanent magnet or electromagnet or anything else for that matter.  Figs. 3-4, if considered as diagrams, these diagrams are too simplified to show any details as described in [0021]-[0022] and [0024].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The disclosed invention is inoperative and therefore lacks utility, see the above objection to the spec for details.  Particularly, as described in [0024], if the core 301 includes a permanent magnet that interacts with the plural magnets 203 and secondary magnet 205 of the field ring level 106, then then motor would not operate because the primary and secondary permanent magnets of the field ring level and permanent magnet of the core 301 all respectively create constant magnetic fields; thus, the spinning/rotating will not continue when the permanent magnets of the field ring level and the core reach equilibrium field position.  In other words, the .
Claim 1 fails to recite any electromagnets (i.e. winding/coils), without reciting any electromagnetic component(s) to varies the magnetic fields to create torque for the core to rotate.  With the specification discloses that the core 301 comprises permanent magnet magnetically interact with the field ring level’s permanent magnet 203, the there is no change in magnetic flux because the permanent magnets of the core and of the field level ring will reach equilibrium state; hence, not rotational torque for the core to spin/rotate; resulting no rotation.  The motor would not operate; thus, lacks utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See the detailed explanations in the Objection to the Specification and the 35 USC § 101 Claim Rejection for details.
 Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without electromagnetics (i.e. winding/coil), along with the brush, creating an electromagnetic pulse to overcome the bounce back (as disclosed in [0015], [0026]).  These are critical or essential to the practice of the invention but not included in the claim 1 (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)).
In other words, Claim 1 fails to recite any electromagnets (i.e. winding/coils), without reciting any electromagnetic component(s) to varies the magnetic fields to create torque for the core to rotate.  With the specification discloses that the core 301 comprises permanent magnet magnetically interact with the field ring level’s permanent magnet 203, the there is no change in magnetic flux because the permanent magnets of the core and of the field level ring will reach equilibrium state; hence, not rotational torque for the core to spin/rotate; resulting no rotation.  The motor would not operate; thus, lacks utility.

No rejection based on prior art is given at this point of prosecution, according to MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper 		interpretation of the limitations of a claim, it would not be proper to reject such a claim 	on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 	(CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	Given the great deal of confusion and uncertainties, as explained in the Objection to the Specification, as to the proper interpretation of the limitations of claims, and given both the 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.